FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2010 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrants Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A Santiago, September 30, 2010 Fisc. N° 46/2010 Mr. Fernando Coloma C. Superintendent Superintendency of Securities and Insurance Av. Libertador Bernardo O'Higgins 1449 Santiago Dear Sir, In accordance with article 68 of the Law 18,045, recently modified by Law 20,382 and the provisions set forth in the Offical Note N°3572 of year 2000, published by the Superintendency, attached Annex N°1, which contains the appointment of Mr. Massimo Tambosco as Deputy C.E.O. of Enersis S.A., starting October 1 st , 2010. Sincerely yours, Domingo Valdés General Counsel c.c.: Bolsa de Comercio de Santiago Bolsa Electrónica de Chile Bolsa de Corredores de Valparaíso Comisión Clasificadora de Riesgos Representante de Tenedores de Bonos Locales ANNEX # 1 Mrs. SVS Directors Registrant Date September 30, 2010 Entity Corporation Identification Enersis S.A. R.U.T. 94,271,000-3 Management R.U.T. Last name/Name Position Starting date End date End causes A 735450 * Massimo Tambosco Deputy C.E.O. Oct 1 2010 - - * Italian Passport Domingo Valdés P. Alfredo Ergas S. General Counsel Regional Chief Financial Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ENERSIS S.A. By: /s/ Ignacio Antoñanzas Title: Chief Executive Officer Date:October 4, 2010
